IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Richard Jae,                     :
                    Appellant         :
                                      :
           v.                         :   No. 1342 C.D. 2016
                                      :
Warden Harper, Allegheny              :
County Jail Mailroom Staff,           :
Corizon Medical and Allegheny         :
County                                :


                                   ORDER

            NOW, September 27, 2017, having considered appellant’s application

for reconsideration and appellees’ answer in response thereto, the application is

denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge